Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 25 July 1790
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
New York July 25. 1790.

Your favor of June the 4th. with Mr. Eppes’ of May 30. came to my hands only the 8th of July. Consequently they must have been all the month of June getting from Eppington to Richmond, from which last place they would be but 8. or 9. days coming. I mention this as an apology for being so late in acknowleging their  reciept. Patsy has written me on the subject of a maid also, but adds that it will be time enough when we meet at Monticello. She will certainly never want any thing I can add to her convenience. I am in hopes, while in Virginia, to bring about arrangements which may fix her in Albemarle: and that this will be one inducement the more for you to continue to visit that country sometimes. Can you not do it in September, and make us all happy? The season will be mild, and will the better admit of your roughing it, for which you must come prepared. I am sure Maria will vote for the excursion, and will do all she can to lessen your sufferings while at Monticello. I have always thanks to return you on her account: she will live longer to feel what she owes you than I shall. I wish to consult you about her, and this can be best done at Monticello. In hopes of meeting you there then, I conclude with assurances of the warm attachment & respect of dear Madam Your affectionate friend & humble servt.,

Th: Jefferson

